            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 1 of 21




        1    WO                                                                                        SC

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9     Isiah Romont Hill,                              No. CV 19-05693-PHX-JAT (MTM)
       10                          Plaintiff,
       11     v.                                              ORDER
       12
              Arizona Department of Corrections,
       13
                                   Defendant.
       14
       15    I.     Background
       16           On August 20, 2019, Plaintiff Isiah Romont Hill, who is in the custody of the
       17    Arizona Department of Corrections (ADC), filed a “State Court Complaint” in Maricopa
       18    County Superior Court case #CV 2019-004926 against several Defendants, including
       19    ADC. (Doc. 1-3 at 3-6.)1 In his Complaint, Plaintiff asserted violations of his First through
       20    Fourteenth Amendment rights allegedly stemming from a use of excessive force and
       21    restrictions on seeing one of his children. The State of Arizona was served on October 30,
       22    2019.2 On November 27, 2019, the State and ADC removed the case to this Court based
       23    upon federal question subject matter jurisdiction. (Doc. 1.)
       24    ....
       25
       26           1
                    The citation refers to the document and page number generated by the Court’s
       27    Case Management/Electronic Case Filing system.
                    2
       28              Although the State of Arizona was not a named Defendant, it was served with the
             Complaint and noted that to the extent Plaintiff sought relief against ADC, the State was
             the real party in interest. However, ADC is not a proper Defendant to a § 1983 claim.

JDDL
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 2 of 21




        1           On December 5, 2019, Plaintiff filed a motion to strike the notice of removal
        2    (Doc. 4), which the Court construed as a motion to remand this case to state court. On
        3    December 9, 2019, Plaintiff filed two notices (Docs. 5 and 6.) On December 12, 2019,
        4    Defendant filed a response to Plaintiff’s motion to strike (Doc. 7). On December 18, 2019,
        5    Plaintiff filed a motion to proceed (Doc. 8) and a motion to suppress (Doc. 9). On January
        6    2, 2020, Plaintiff filed an objection to Prison Litigation Reform Act review (Doc. 10) and
        7    another notice (Doc. 11). On January 8, 2020, Plaintiff filed a motion to stay (Doc. 12),
        8    and on January 14, 2020, he filed a motion for ruling on his motion to suppress (Doc. 13).
        9           In a January 28, 2020 Order, the Court overruled Plaintiff’s objection to PLRA
       10    review of his Complaint,3 denied his notices to the extent that any relief was sought and
       11    denied his motions (Doc. 14). The Court also dismissed the Complaint with leave to file a
       12    first amended complaint on the court-approved form within 30 days.4 (Id.)
       13           On February 3, 2020—presumably before he had received the Court’s January 28,
       14    2020 Order—Plaintiff filed a motion for status of his motion to suppress (Doc. 15). In a
       15    February 5, 2020 Order (Doc. 16), the Court granted the motion for status to the extent that
       16    it informed him of the status of this action and his motion to suppress. Plaintiff then filed
       17    a “Motion to Strike/or Impeach Submitted Notice of Judged Fact Rule 201” (Doc. 18). In
       18    that motion, Plaintiff asked the Court to strike the removal of this action from the record,
       19    which the Court denied (Doc. 21).
       20           On February 20, 2020, Plaintiff filed a First Amended Complaint (Doc. 23) but did
       21    not comply with the Order to use the court-approved form. Plaintiff also filed, among other
       22    motions, a motion for entry of default judgment (Doc. 26). In an April 20, 2020, Order,
       23    the Court dismissed the First Amended Complaint for failure to comply with court orders
       24    and denied Plaintiff’s motions. The Court granted Plaintiff an additional opportunity to
       25
       26           3
                        See 28 U.S.C. § 1915A(a).
       27           4
                       The Court granted Plaintiff 30 days to file a first amended complaint using this
       28    Court’s approved form complaint for use by prisoners. (Id.) The Court expressly warned
             Plaintiff that failure to use the court-approved form complaint could result in an amended
             complaint being ordered stricken. (Id. at 3-4.)

JDDL
                                                         -2-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 3 of 21




        1    file an amended complaint using the court-approved form (Doc. 30).
        2             On June 1, 2020, Plaintiff filed a motion for reconsideration of the denial of
        3    Plaintiff’s motion for entry of default judgment (Doc. 34). In an Order filed on June 8,
        4    2020, the Court denied the motion for reconsideration (Doc. 35) but granted Plaintiff a final
        5    30-day extension of time to file a second amended complaint using the court-approved
        6    order.
        7    II.      Recent Filings
        8             On June 11, 2020, Plaintiff filed a motion for an extension of time to file an amended
        9    complaint because he was on a locked-down yard (Doc. 36). Plaintiff also requests the
       10    status of his “default motion.” Plaintiff apparently submitted this motion prior to receiving
       11    a copy of the Court’s June 8 Order, which granted Plaintiff a final 30-day extension of time
       12    to file a second amended complaint using the court-approved form and denied his motion
       13    for reconsideration. Because the Court already granted Plaintiff an extension, it will deny
       14    Plaintiff’s June 11, 2020 motion as moot. The motion for status is granted to the extent
       15    stated herein.
       16             On June 15, 2020, Plaintiff filed a motion to stay all proceedings (Doc. 37). Plaintiff
       17    again sought a stay “until his Declaration for entry of default [wa]s decided.” On June 15,
       18    2020, Plaintiff filed an application for entry of default (Doc. 38). Plaintiff subsequently
       19    filed another motion to stay (Doc. 39), a motion for entry of default judgment (Doc. 41), a
       20    motion for a permanent injunction (Doc. 42), a request for the court-approved form
       21    complaint (Doc. 43), an amended motion for default judgment (Doc. 44), a declaration in
       22    support of his amended motion for default judgment (Doc. 45), a motion for status of his
       23    motion for default judgment and other filings (Doc. 46), an objection to the PLRA (Doc.
       24    48), a motion for default judgment (Doc. 49) and supporting declaration (Doc. 50), a
       25    Second Amended Complaint (Doc. 51), a motion to nullify Second Amended Complaint
       26    (Doc. 52), a motion to stay Second Amended Complaint (Doc. 54), an extended reply (Doc.
       27    54) to Defendant’s notice of non-response, and an extended reply (Doc. 55) to Defendants’
       28    notice of non-response.


JDDL
                                                           -3-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 4 of 21




        1    III.   Motion for Stay
        2           As noted herein, the Court denied Plaintiff’s motion for entry of default judgment,
        3    Doc. 30, and it denied Plaintiff’s motion for reconsideration of the denial of that motion,
        4    Doc. 35. The Court will deny the June 15, 2020 motion to stay (Doc. 37) as moot.
        5    IV.    Motions for Status
        6           Plaintiff’s motions for status will be granted to the extent the status of this case is
        7    discussed herein. (Docs. 36, 43, & 46.)
        8    V.     Motions for Entry of Default and Entry of Default Judgment
        9           Plaintiff’s motions for entry of default and entry of default judgment will be denied.
       10    The Court previously denied Plaintiff’s motions for entry of default judgment and his
       11    motion for reconsideration for the denial of entry of default judgment. Plaintiff’s belated
       12    attempts to obtain entry of default and his duplicative motions for entry of default judgment
       13    will be denied. (Docs. 38, 41, 44, 45,49.)
       14    VI.    Motion for Permanent Injunction
       15           Plaintiff seeks a permanent injunction against his continued incarceration. (Doc.
       16    42.) Plaintiff may not obtain release from incarceration in a civil rights case. Generally,
       17    “[c]hallenges to the validity of any confinement or to particulars affecting its duration are
       18    the province of habeas corpus,” whereas a civil rights action is the proper channel for
       19    “requests for relief turning on circumstances of confinement.” Muhammad v. Close, 540
       20    U.S. 749, 750 (2004); see Hill v. McDonough, 547 U.S. 573, 579 (2006); Nelson v.
       21    Campbell, 541 U.S. 637, 643 (2004). Accordingly, Plaintiff’s motion for an injunction
       22    will be denied without prejudice to Plaintiff filing a petition for writ of habeas corpus under
       23    28 U.S.C. § 2254.
       24    VII.   Motion to Nullify and Motion to Stay
       25           Plaintiff filed a Second Amended Complaint followed by a motion to nullify it and
       26    a motion to stay the Second Amended Complaint. Plaintiff’s motions to nullify or stay the
       27    Second Amended Complaint will be denied. The Court will dismiss the Second Amended
       28    Complaint for failure to state a claim and will grant Plaintiff an opportunity to file a third


JDDL
                                                          -4-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 5 of 21




        1    amended complaint. The Court will deny the balance of Plaintiff’s pending filings to the
        2    extent that any relief is sought therein.
        3    VIII. Statutory Screening of Prisoner Complaints
        4           The Court is required to screen complaints brought by prisoners seeking relief
        5    against a governmental entity or an officer or an employee of a governmental entity. 28
        6    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        7    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        8    relief may be granted, or that seek monetary relief from a defendant who is immune from
        9    such relief. 28 U.S.C. § 1915A(b)(1)-(2).
       10           A pleading must contain a “short and plain statement of the claim showing that the
       11    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
       12    not demand detailed factual allegations, “it demands more than an unadorned, the-
       13    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
       14    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
       15    conclusory statements, do not suffice.” Id.
       16           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
       17    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
       18    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
       19    that allows the court to draw the reasonable inference that the defendant is liable for the
       20    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
       21    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
       22    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
       23    allegations may be consistent with a constitutional claim, a court must assess whether there
       24    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
       25           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
       26    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
       27    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
       28    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551


JDDL
                                                            -5-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 6 of 21




        1    U.S. 89, 94 (2007) (per curiam)).
        2           If the Court determines that a pleading could be cured by the allegation of other
        3    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
        4    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
        5    Plaintiff’s Second Amended Complaint will be dismissed for failure to state a claim, but
        6    because it may possibly be amended to state a claim, the Court will dismiss it with leave
        7    to amend.
        8    IX.    Second Amended Complaint
        9           In his two count Second Amended Complaint, Plaintiff asserts claims for excessive
       10    force and denial of basic necessities.5 Plaintiff sues the State of Arizona; the former
       11    Director of the Arizona Department of Corrections (ADC), Charles Ryan; ADC Sergeant
       12    David G. Dickey; and Corrections Officers (COs) Badge# 1777, DeFeo, Slade, David
       13    Thomson, and Garrett M. Hyle. Plaintiff seeks compensatory relief.
       14           Plaintiff designates Count I as a claim for excessive force. However, in Count I,
       15    Plaintiff alleges that each of the Defendants stopped him from seeing one of his children
       16    “by means of there [sic] policys/requirements/fence.” He claims Defendants’ acts were
       17    unconstitutional and that he had immunity. As his injury, Plaintiff alleges emotional and
       18    mental harm, insomnia, illness, and stress.
       19           Plaintiff designates Count II as a claim for denial of basic necessities. Under
       20    “Supporting Facts,” Plaintiff merely states, “same as Count #1,” and claims ADC lacks
       21    jurisdiction over him to enforce their policies. Plaintiff alleges no injury.
       22    X.     Failure to State a Claim
       23           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
       24    (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
       25
                    5
       26               In pages attached to the Second Amended Complaint, Plaintiff purports to
             incorporate alleged rulings concerning his conviction and his motions for default and
       27    default judgment in this case. The attached pages will be disregarded as irrelevant to
       28    Plaintiff’s claims in his Second Amended Complaint.



JDDL
                                                           -6-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 7 of 21




        1    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
        2    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
        3    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
        4    as a result of the conduct of a particular defendant and he must allege an affirmative link
        5    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
        6    72, 377 (1976).
        7            A.     Count I
        8            Plaintiff designates Count I as a claim for use of excessive force. When an inmate
        9    claims that prison officials violated his Eighth Amendment rights by using excessive
       10    physical force, the relevant inquiry is “whether force was applied in a good-faith effort to
       11    maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.
       12    McMillian, 503 U.S. 1, 7 (1992). However, the Supreme Court has made it clear that not
       13    every use of physical force violates the Eighth Amendment:
       14            That is not to say that every malevolent touch by a prison guard gives rise to
                     a federal cause of action. See Johnson v. Glick, 481 F.2d [1028, 1033 (2nd
       15
                     Cir. 1973)] (“Not every push or shove, even if it may later seem unnecessary
       16            in the peace of a judge’s chambers, violates a prisoner’s constitutional
                     rights”).
       17
       18    Id. at 9.
       19            Plaintiff fails to allege any facts to support when, where, or how any Defendant used
       20    excessive physical force against him. Accordingly, Plaintiff fails to state a claim for
       21    excessive force.
       22            In Count I, Plaintiff alleges that “Defendants” stopped him from seeing one of his
       23    children. Thus, it appears that Plaintiff may be attempting to assert a violation of his right
       24    of association with his child.
       25            The substantive due process right to familial association is well established.
       26    Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2010).6 Parents possess a
       27
       28            There are also First Amendment rights to familial association. Lee v. City of Los
                     6

             Angeles, 250 F.3d 668, 685 (9th Cir. 2001).

JDDL
                                                         -7-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 8 of 21




        1    “fundamental liberty interest” in companionship with their children. Id.; see Troxel v.
        2    Granville, 530 U.S. 57, 65 (2000) (plurality opinion) (“the interest of parents in the care,
        3    custody, and control of their children—is perhaps the oldest of the fundamental liberty
        4    interests recognized by this Court”). The extent to which this right survives incarceration
        5    is unclear. See Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (declining to determine the
        6    extent to which familial association right survives incarceration because prison visitation
        7    limits were rationally related to legitimate penological interests) (citing Turner v. Safley,
        8    482 U.S. 78, 89 (1987)); Dunn v. Castro, 621 F.3d 1196, 1201, 1202 (9th Cir. 2010)
        9    (distinguishing incarcerated plaintiff’s right to visits with his child from an “ordinary
       10    father[’s] . . . general right to a relationship with his child”; finding instructive the Overton
       11    Court’s “hesitation in articulating the existence and nature” of such a right in the context
       12    of visitation). “Official conduct that ‘shocks the conscience’ in depriving parents of [a
       13    relationship with their children] is cognizable as a violation of due process[.]” Capp v.
       14    County of San Diego, 940 F.3d 1046, 1060 (9th Cir. 2019) (quoting Wilkinson v. Torres,
       15    610 F.3d 546, 554 (9th Cir. 2010) (alteration in Capp)). “While the right [to familial
       16    association] is a fundamental liberty interest, officials may interfere with the right if they
       17    provide the parents with fundamentally fair procedures.” Keates v. Koile, 883 F.3d 1228,
       18    1236 (9th Cir. 2018) (internal citations and quotations omitted).
       19           Plaintiff fails to allege facts to support when, how, or what each Defendant did that
       20    violated his right of familial association. He also fails to allege whether any Defendant
       21    provided a basis for his or her purported denial of visitation. Accordingly, Plaintiff also
       22    fails to state a claim for denial of associational rights.
       23           For the reasons discussed, Plaintiff fails to state a claim in Count I and it will be
       24    denied.
       25           B.      Count II
       26           As noted above, Plaintiff purports to assert a claim for denial of basic necessities or
       27    an unconstitutional conditions-of-confinement claim based upon the same allegations in
       28    Count I. To state a claim for unconstitutional conditions, a plaintiff must allege an


JDDL
                                                           -8-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 9 of 21




        1    objectively “sufficiently serious” deprivation that results in the denial of “the minimal
        2    civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994);
        3    Allen v. Sakai, 48 F.3d 1082, 1087 (9th Cir. 1994); see Estate of Ford v. Ramirez-Palmer,
        4    301 F.3d 1043, 1049-50 (9th Cir. 2002). That is, a plaintiff must allege facts supporting
        5    that he is incarcerated under conditions posing a substantial risk of harm. Farmer, 511
        6    U.S. at 834. “The circumstances, nature, and duration of a deprivation of [] necessities
        7    must be considered in determining whether a constitutional violation has occurred.”
        8    Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005) (quoting Johnson v. Lewis, 217
        9    F.3d 726, 731 (9th Cir. 2000)). Further, whether a condition of confinement rises to the
       10    level of a constitutional violation may depend, in part, on the duration of an inmate’s
       11    exposure to that condition. Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (citing
       12    Hutto v. Finney, 437 U.S. 678, 686-87 (1978)).
       13           A plaintiff must also allege facts to support that a defendant acted with deliberate
       14    indifference. Deliberate indifference is a higher standard than negligence or lack of
       15    ordinary due care for the prisoner’s safety. Farmer, 511 U.S. at 835. To state a claim of
       16    deliberate indifference, a plaintiff must meet a two-part test.            First, the alleged
       17    constitutional deprivation must be, objectively, “sufficiently serious”; the official’s act or
       18    omission must result in the denial of “the minimal civilized measure of life’s necessities.”
       19    Id. at 834 (citations omitted). Second, the prison official must have a “sufficiently culpable
       20    state of mind,” i.e., he must act with deliberate indifference to inmate health or safety. Id.
       21    (citations omitted). In defining “deliberate indifference” in this context, the Supreme Court
       22    has imposed a subjective test: “the official must both be aware of facts from which the
       23    inference could be drawn that a substantial risk of serious harm exists, and he must also
       24    draw the inference.” Id. at 837 (emphasis added).
       25           Plaintiff fails to allege any facts to support that he has been denied basic necessities
       26    or subjected to any unconstitutional condition other than the purported interference with
       27    his right to familial association. The Eighth Amendment does not give rise to a right to
       28    family integrity and familial association. Seawright v. Arizona, No. CV 11-1304-PHX-


JDDL
                                                          -9-
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 10 of 21




        1    JAT, 2013 WL 4758227, at *10 (D. Ariz. Sept. 4, 2013). Accordingly, Plaintiff fails to
        2    state a claim in Count II.
        3    XI.       Leave to Amend
        4              For the foregoing reasons, Plaintiff’s Second Amended Complaint will be dismissed
        5    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
        6    submit a third amended complaint to cure the deficiencies outlined above. The Clerk of
        7    Court will mail Plaintiff a court-approved form to use for filing a third amended complaint.
        8    If Plaintiff fails to use the court-approved form, the Court may strike the third amended
        9    complaint and dismiss this action without further notice to Plaintiff.
       10              Plaintiff must clearly designate on the face of the document that it is the “Third
       11    Amended Complaint.” The third amended complaint must be retyped or rewritten in its
       12    entirety on the court-approved form and may not incorporate any part of the original
       13    Complaint or prior Amended Complaints by reference. Plaintiff may include only one
       14    claim per count.
       15              A third amended complaint supersedes the original Complaint and prior Amended
       16    Complaints. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios
       17    v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
       18    will treat the original Complaint and prior Amended Complaints as nonexistent. Ferdik,
       19    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or a prior
       20    Amended Complaint and that was voluntarily dismissed or was dismissed without
       21    prejudice is waived if it is not alleged in a third amended complaint. Lacey v. Maricopa
       22    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
       23    XII.      Warnings
       24              A.     Address Changes
       25              Plaintiff must file and serve a notice of a change of address in accordance with Rule
       26    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       27    relief with a notice of change of address. Failure to comply may result in dismissal of this
       28    action.


JDDL
                                                           - 10 -
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 11 of 21




        1           B.     Possible Dismissal
        2           If Plaintiff fails to timely comply with every provision of this Order, including these
        3    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
        4    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
        5    the Court).
        6    IT IS ORDERED:
        7           (1)    Plaintiff’s motions for status (Docs. 36, 43, & 46) are granted to the extent
        8    discussed herein and are otherwise denied.
        9           (2)    Plaintiff’s remaining motions (Docs. 37-39, 41, 42, 44, 49, 52, & 54) are
       10    denied.
       11           (3)    Plaintiff’s filings (Docs. 40, 45, 48, 50, 53, & 55) are denied to the extent
       12    that any relief is sought therein.
       13           (4)    The Second Amended Complaint (Doc. 51) is dismissed for failure to state
       14    a claim. Plaintiff has 30 days from the date this Order is filed to file a third amended
       15    complaint in compliance with this Order.
       16           (5)    If Plaintiff fails to file a third amended complaint within 30 days, the Clerk
       17    of Court must, without further notice, enter a judgment of dismissal of this action with
       18    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
       19    and deny any pending unrelated motions as moot.
       20            (6)   The Clerk of Court must mail Plaintiff a court-approved form for filing a
       21    civil rights complaint by a prisoner.
       22           Dated this 22nd day of July, 2020.
       23
       24
       25
       26
       27
       28


JDDL
                                                         - 11 -
      Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 12 of 21



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 13 of 21



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 14 of 21




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 15 of 21




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 16 of 21



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 17 of 21




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 18 of 21



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
            Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 19 of 21



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
              Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 20 of 21



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:19-cv-05693-JAT--MTM Document 56 Filed 07/23/20 Page 21 of 21



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
